

Exhibit 10.6


Garmin Ltd.
Amended and Restated 2000 Non-Employee Directors' Option Plan
as amended and restated on June 27, 2010


Stock Option Agreement


Garmin Ltd., (the “Company”), grants to __________________, an option (the
“Option”) to purchase that number of the Company’s shares, CHF 10 par value per
share (“Shares”), all subject to the terms and conditions, in the attached
Exhibit A and in the Garmin Ltd. Amended and Restated 2000 Non-Employee
Directors' Option Plan, as may from time to time be amended (the “Plan”), a copy
of which is attached.  Please refer to the Plan documents for definitions of
terms used in this Agreement and Exhibit A.
 
Grant Date
____________________
     
Expiration Date
____________________
               
Number of Shares
____________________
     
Option Price
$___________________
               
Exercisability
Time Elapsed Since Grant
 
Percentage Exercisable
             
Less than 1 year
    0 %  
1 year but less than 2 years
    33-1/3 %  
2 years but less than 3 years
    66-2/3 %  
3 years or more
    100 %



Please indicate your acceptance of this Agreement and Exhibit A by entering your
OptionsLink password and clicking on the “Accept” button on the previous
screen.  Responses should be delivered electronically within 10 days of your
receipt.
 

 
Garmin Ltd.
         
By:
   


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
to
Garmin Ltd. 2000 Amended and Restated
Non-Employee Directors' Option Plan
Stock Option Agreement
 
1.           Manner of Exercise.  This Option may be exercised by delivering to
the Company (or its authorized agent), during the period in which the Option is
exercisable, (i) a written notice to purchase a specific number of Shares under
this Option, and (ii) full payment of the Option Price.  Payment of the Option
Price shall be made by any one or more of the following:
 
(a) as instructed by the Committee; or
 
(b) the sale of the Shares acquired on exercise of this Option (i) through a
broker-dealer to whom you have submitted an irrevocable notice of exercise and
irrevocable instructions to deliver promptly to the Company the amount of sale
or loan proceeds sufficient to pay for the Shares, or (ii) through simultaneous
sale through a broker of Shares acquired on exercise, as permitted by Regulation
T of the Federal Reserve Board.
 
The exercise will become effective on the date on which both such notice and
full payment have been actually received by the Company (which date must be
before the Expiration Date shown on the Stock Option Agreement).  You will not
have any rights as a shareholder of the Company with respect to the Shares that
you receive upon exercise of this Option until the Shares are issued to your
account .
 
2.           Exercise upon death or Disability.  This Option shall become fully
exercisable upon your Termination of Affiliation due to death or Disability, and
will remain exercisable until the earlier of one year after your Termination of
Affiliation or the Expiration Date.  After death, the executor or administrator
of your estate, your heirs or legatees, or beneficiary designated in accordance
with the Plan, as applicable, may exercise this Option at any time during the
Option Term.
 
3.           Exercise Upon Change of Control.  If a Change of Control occurs
and, within one year thereafter, your service as a director is terminated (a) by
the Company other than for Cause, (b) because, despite your willingness to be
slated, you were not slated for reelection, or (c) having been slated for
reelection, you were not reelected, then your options, whether or not previously
exercisable, shall be fully exercisable upon the later of such termination of
your service and shall remain exercisable for the balance of their initial term,
notwithstanding Section 5 of this Agreement.  The preceding provision shall not
apply if you were terminated on or after reaching Mandatory Retirement Age, or
if you would have reached Mandatory Retirement Age during your ensuing term if
you were to be reelected.
 
4.           Termination for Cause.  This Option shall terminate immediately and
any unexercised portion shall be forfeited immediately upon your Termination of
Affiliation by the Company for Cause.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Exercise After Termination.  This Option may be exercised only
while you are serving on the Board of Directors, except as described in Sections
2 or 3, or as follows:
 
(a)  Except as provided in Section 3, you are removed from the Board by the
Company for any reason other than for Cause including, but not limited to, the
Company's decision not to slate you for reelection, you may exercise this Option
to the extent the Option is vested immediately prior to such termination, at any
time during the first 12 months after your Termination of Affiliation.  This
Section 5(a) does not apply if you are slated for reelection but not elected.
 
(b)  If you have a Termination of Affiliation for any reason not described in
Sections 2, 3, 4 or 5(a), including your failure to be reelected to the Board or
voluntary resignation, you may  exercise this Option to the extent vested
immediately prior to such termination, at any time during the first 6 months
after your Termination of Affiliation.
 
Under no circumstances can this Option be exercised on or after the Expiration
Date.
 
6.           Transfer of Option.  This Option is not generally transferable
except by will or the laws of descent and distribution and is exercisable during
your lifetime only by you or your guardian or legal representative; provided,
that this Option may be transferred prior to your death on such terms and
conditions as the Committee may prescribe from time to time to one or any
combination of the following:  (a) your child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, (including adoptive relationships), (b) any person sharing your
household (other than a tenant or employee), (c) a trust in which persons
described in (a) or (b) have more than 50% of the beneficial interest, (d) a
foundation in which you or persons described in (a) or (b)  own more than 50% of
the voting interests; provided such transfer is not for value.  The following
shall not be considered transfers for value:  (i) a transfer under a domestic
relations order in settlement of marital property rights; and (ii) a transfer to
an entity in which more than 50% of the voting interests are owned by you or
persons described in (a) or (b) above, in exchange for an interest in that
entity.
 
7.           Amendments.  This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Agreement; provided that this Agreement is subject to the power of the
Board to amend the Plan as provided therein, except that no such amendment shall
adversely affect your rights under this Agreement without your consent.
 
9.           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company, Attention: General Counsel,
Vorstadt 40/42, 8200 Schaffhausen, Switzerland.  Any notice to be given to you
shall be addressed to you at the address listed in the Company’s records.  By a
notice given pursuant to this Section, either party may designate a different
address for notices.  Any notice shall have been deemed given when actually
delivered.
 
10.         Severability.  If any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid.  Any part so declared unlawful or invalid shall, if
possible, be construed in a manner that gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.
 
 
 

--------------------------------------------------------------------------------

 
 
11.         Applicable Law.  This Agreement shall be governed by the substantive
laws of Kansas without regard to principles governing conflicts of laws.  Except
as otherwise provided by mandatory forum requirements of the applicable law, the
courts of the State of Kansas shall have exclusive jurisdiction with regard to
any disputes under the Plan. The Company shall retain, however, in addition the
right to bring any claim in any other appropriate forum.


12.         Compliance with Laws.  Upon the request by the Company, you agree to
deliver to the Company at the time of any complete or partial exercise of this
Option a written representation that the Shares being acquired upon such
exercise are being acquired for investment and not for resale or with a view to
the distribution thereof.  You hereby consent to any withholding and other
actions that the Company deems reasonably necessary to enable the Company to
obtain the benefit of an income tax deduction under the Internal Revenue Code of
1986, as amended, and any related state or local income tax laws.


13.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and such
counterparts shall, together, constitute and be one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 